FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                 No. 02-50381
                Plaintiff-Appellee,           D.C. No.
               v.                          CR-97-00269-
JERRY WAYNE MAYFIELD,                          CAS-01
             Defendant-Appellant.         Central District
                                            of California,
                                            Los Angeles
                                               ORDER
                                          WITHDRAWING
                                             OPINION

                   Filed August 10, 2005

   Before: David R. Thompson, Barry G. Silverman, and
          Kim McLane Wardlaw, Circuit Judges.


                          ORDER

   The previous opinion filed October 29, 2004, and published
at 386 F.3d 1301 (9th Cir. 2004), is withdrawn. It may not be
cited as precedent by or to this court or any district court of
the Ninth Circuit.




                            10265
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.